UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Aerospace and defense (4.4%) Boeing Co. (The) 9,400 $1,179,606 General Dynamics Corp. 12,600 1,372,392 Honeywell International, Inc. 12,927 1,199,109 L-3 Communications Holdings, Inc. 10,100 1,193,315 Northrop Grumman Corp. 12,600 1,554,588 Raytheon Co. 13,200 1,304,028 United Technologies Corp. 11,010 1,286,408 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 5,300 516,114 Airlines (1.3%) American Airlines Group, Inc. (NON) 7,200 263,520 Copa Holdings SA Class A (Panama) 2,600 377,494 Delta Air Lines, Inc. 23,100 800,415 Southwest Airlines Co. 41,500 979,815 Spirit Airlines, Inc. (NON) 5,400 320,760 Auto components (1.1%) Dana Holding Corp. 14,200 330,434 Lear Corp. 5,500 460,460 Magna International, Inc. (Canada) 4,700 452,657 TRW Automotive Holdings Corp. (NON) 11,996 979,114 Automobiles (0.6%) Ford Motor Co. 31,000 483,600 General Motors Co. 20,415 702,684 Banks (7.7%) Ally Financial, Inc. 80 658,000 Bank of America Corp. 95,842 1,648,482 Citigroup, Inc. 29,057 1,383,113 Fifth Third Bancorp 24,400 559,980 First Southern Bancorp, Inc. Class B (F) (NON) 19,890 120,335 JPMorgan Chase & Co. 96,027 5,829,799 KeyCorp 38,300 545,392 Regions Financial Corp. 43,500 483,285 U.S. Bancorp 12,800 548,608 Wells Fargo & Co. 84,258 4,190,993 Beverages (2.1%) Coca-Cola Co. (The) 14,400 556,704 Coca-Cola Enterprises, Inc. 16,100 768,936 Dr. Pepper Snapple Group, Inc. 15,100 822,346 PepsiCo, Inc. 26,820 2,239,470 Biotechnology (2.6%) Amgen, Inc. 13,763 1,697,528 Biogen Idec, Inc. (NON) 1,800 550,566 Celgene Corp. (NON) 10,200 1,423,920 Cubist Pharmaceuticals, Inc. (NON) 3,500 256,025 Gilead Sciences, Inc. (NON) 20,400 1,445,544 Building products (0.2%) Masco Corp. 14,300 317,603 Capital markets (3.1%) Ameriprise Financial, Inc. 9,000 990,630 Apollo Global Management, LLC Class A 18,400 585,120 Artisan Partners Asset Management, Inc. 7,712 495,496 Carlyle Group LP (The) (Partnership shares) 22,114 777,086 Charles Schwab Corp. (The) 16,000 437,280 Goldman Sachs Group, Inc. (The) 10,820 1,772,857 KKR & Co. LP 13,200 301,488 Legg Mason, Inc. 9,700 475,688 Morgan Stanley 20,700 645,219 Chemicals (2.0%) Albemarle Corp. 4,700 312,174 CF Industries Holdings, Inc. 2,400 625,536 Dow Chemical Co. (The) 24,501 1,190,504 Eastman Chemical Co. 3,600 310,356 LyondellBasell Industries NV Class A 7,300 649,262 Monsanto Co. 5,200 591,604 Potash Corp. of Saskatchewan, Inc. (Canada) 15,000 543,300 Commercial services and supplies (0.7%) Cintas Corp. 8,300 494,763 KAR Auction Services, Inc. 8,693 263,833 MiX Telematics, Ltd. ADR (South Africa) (NON) 20,167 217,400 Pitney Bowes, Inc. (S) 19,300 501,607 Communications equipment (2.4%) Applied Optoelectronics, Inc. (NON) 11,882 293,129 Cisco Systems, Inc. 110,141 2,468,260 Qualcomm, Inc. 28,000 2,208,080 Construction and engineering (0.3%) Fluor Corp. 7,300 567,429 Consumer finance (1.6%) American Express Co. 7,200 648,216 Capital One Financial Corp. 10,500 810,180 Discover Financial Services 14,600 849,574 Santander Consumer USA Holdings, Inc. (NON) 17,927 431,682 SLM Corp. 19,900 487,152 Containers and packaging (0.6%) Owens-Illinois, Inc. (NON) 14,700 497,301 Rock-Tenn Co. Class A 3,600 380,052 Sealed Air Corp. 13,100 430,597 Diversified financial services (0.8%) Berkshire Hathaway, Inc. Class B (NON) 5,530 691,084 McGraw-Hill Financial, Inc. (The) 6,000 457,800 Moody's Corp. 5,400 428,328 Diversified telecommunication services (1.5%) AT&T, Inc. 20,620 723,143 Iridium Communications, Inc. (NON) 62,788 471,538 Verizon Communications, Inc. 41,950 1,995,562 Electric utilities (0.6%) Edison International 10,300 583,083 Entergy Corp. 3,100 207,235 Exelon Corp. 12,000 402,720 Electrical equipment (0.2%) Generac Holdings, Inc. 7,600 448,172 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware 29,712 815,297 Energy equipment and services (2.6%) Halliburton Co. 18,100 1,065,909 Helmerich & Payne, Inc. (S) 5,200 559,312 Nabors Industries, Ltd. 34,400 847,960 National Oilwell Varco, Inc. 6,800 529,516 Schlumberger, Ltd. 24,484 2,387,190 Food and staples retail (2.3%) CVS Caremark Corp. 30,180 2,259,275 Kroger Co. (The) 27,500 1,200,375 Wal-Mart Stores, Inc. 17,100 1,306,953 Food products (1.0%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 20,980 357,499 Archer Daniels-Midland Co. 15,300 663,867 Kellogg Co. 4,100 257,111 Pinnacle Foods, Inc. 11,500 343,390 Tyson Foods, Inc. Class A 9,800 431,298 Gas utilities (0.3%) UGI Corp. 11,600 529,076 Health-care equipment and supplies (1.7%) Baxter International, Inc. 7,700 566,566 Covidien PLC 11,000 810,260 Medtronic, Inc. 19,090 1,174,799 St. Jude Medical, Inc. 11,300 738,907 Zimmer Holdings, Inc. 3,300 312,114 Health-care providers and services (2.5%) Cardinal Health, Inc. 10,700 748,786 Express Scripts Holding Co. (NON) 4,800 360,432 Humana, Inc. 4,200 473,424 McKesson Corp. 6,850 1,209,505 UnitedHealth Group, Inc. 16,900 1,385,631 WellPoint, Inc. 10,400 1,035,320 Hotels, restaurants, and leisure (1.8%) Hilton Worldwide Holdings, Inc. (NON) 7,030 156,347 International Game Technology 18,200 255,892 Intrawest Resorts Holdings, Inc. (NON) 16,195 211,183 Las Vegas Sands Corp. 5,900 476,602 McDonald's Corp. 8,530 836,196 Penn National Gaming, Inc. (NON) 30,100 370,832 Red Robin Gourmet Burgers, Inc. (NON) 4,400 315,392 Wyndham Worldwide Corp. 3,600 263,628 Wynn Resorts, Ltd. 3,600 799,740 Household durables (0.7%) New Home Co., Inc. (The) (NON) 24,392 347,342 WCI Communities, Inc. (NON) 14,126 279,130 Whirlpool Corp. 5,300 792,138 Household products (0.9%) Energizer Holdings, Inc. 2,700 271,998 Procter & Gamble Co. (The) 18,450 1,487,070 Independent power and renewable electricity producers (0.6%) AES Corp. 43,304 618,381 NRG Energy, Inc. 22,000 699,600 Industrial conglomerates (1.2%) General Electric Co. 69,520 1,799,873 Siemens AG (Germany) 5,068 682,134 Insurance (2.2%) American International Group, Inc. 18,933 946,839 Genworth Financial, Inc. Class A (NON) 28,600 507,078 Hartford Financial Services Group, Inc. (The) 9,200 324,484 Lincoln National Corp. 16,000 810,720 MetLife, Inc. 18,748 989,894 Travelers Cos., Inc. (The) 6,100 519,110 Unum Group. 12,100 427,251 Internet and catalog retail (1.0%) Amazon.com, Inc. (NON) 1,865 627,610 Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) (F) (RES) (NON) 10 148,232 priceline.com, Inc. (NON) 1,000 1,191,890 Internet software and services (3.1%) eBay, Inc. (NON) 9,100 502,684 Facebook, Inc. Class A (NON) 12,100 728,904 Google, Inc. Class A (NON) 3,409 3,799,365 VeriSign, Inc. (NON) 7,700 415,107 Yahoo!, Inc. (NON) 24,600 883,140 IT Services (3.3%) Accenture PLC Class A 7,400 589,928 Alliance Data Systems Corp. (NON) 3,100 844,595 Computer Sciences Corp. 18,200 1,106,924 IBM Corp. (S) 9,280 1,786,307 MasterCard, Inc. Class A 13,300 993,510 Visa, Inc. Class A 4,900 1,057,714 Xerox Corp. 46,300 523,190 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 8,600 480,912 PerkinElmer, Inc. 7,500 337,950 Thermo Fisher Scientific, Inc. 5,300 637,272 Machinery (1.0%) Caterpillar, Inc. 9,000 894,330 Deere & Co. (S) 4,100 372,280 Parker Hannifin Corp. 3,200 383,072 Trinity Industries, Inc. 6,800 490,076 Media (3.4%) CBS Corp. Class B (non-voting shares) 7,600 469,680 Comcast Corp. Class A 31,970 1,599,139 DIRECTV (NON) 9,600 733,632 DISH Network Corp. Class A (NON) 7,600 472,796 Omnicom Group, Inc. 7,000 508,200 SFX Entertainment, Inc. (NON) (S) 22,549 158,970 Time Warner Cable, Inc. 4,800 658,464 Viacom, Inc. Class B 10,300 875,397 Walt Disney Co. (The) 19,800 1,585,386 Metals and mining (0.5%) ArcelorMittal SA (France) (S) 19,600 316,540 Cliffs Natural Resources, Inc. 15,600 319,176 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 14,200 469,594 Multiline retail (0.8%) Macy's, Inc. 17,600 1,043,504 Target Corp. 10,400 629,304 Oil, gas, and consumable fuels (7.3%) BP PLC ADR (United Kingdom) 8,500 408,850 Cabot Oil & Gas Corp. 10,600 359,128 Chesapeake Energy Corp. 19,400 497,028 Chevron Corp. 16,140 1,919,207 ConocoPhillips 13,200 928,620 Continental Resources, Inc. (NON) 4,300 534,361 Devon Energy Corp. 5,800 388,194 Energy Transfer Equity LP 5,800 271,150 EOG Resources, Inc. 5,700 1,118,169 Exxon Mobil Corp. 31,305 3,057,872 Marathon Oil Corp. 10,200 362,304 Marathon Petroleum Corp. 5,000 435,200 Midcoast Energy Partners LP 15,224 314,376 Occidental Petroleum Corp. 24,372 2,322,408 QEP Resources, Inc. 32,800 965,632 Royal Dutch Shell PLC ADR (United Kingdom) 7,986 583,457 Suncor Energy, Inc. (Canada) 14,400 503,424 World Point Terminals LP (Units) 10,668 221,361 Paper and forest products (0.2%) International Paper Co. 9,300 426,684 Personal products (0.4%) Coty, Inc. Class A 33,958 508,691 Herbalife, Ltd. 6,020 344,765 Pharmaceuticals (6.4%) AbbVie, Inc. 29,710 1,527,094 AstraZeneca PLC (United Kingdom) 9,553 617,382 Eli Lilly & Co. 19,800 1,165,428 Jazz Pharmaceuticals PLC (NON) 3,846 533,363 Johnson & Johnson 30,630 3,008,785 Merck & Co., Inc. 35,800 2,032,366 Mylan, Inc. (NON) 7,800 380,874 Pfizer, Inc. 102,986 3,307,910 Shire PLC ADR (United Kingdom) 4,000 594,120 Professional services (0.3%) ManpowerGroup, Inc. 6,900 543,927 Real estate investment trusts (REITs) (0.6%) American Tower Corp. 5,700 466,659 Armada Hoffler Properties, Inc. 46,154 463,386 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 17,040 244,524 Real estate management and development (0.2%) CBRE Group, Inc. Class A (NON) 12,200 334,646 Road and rail (0.4%) Union Pacific Corp. 4,800 900,768 Semiconductors and semiconductor equipment (1.8%) Intel Corp. 47,020 1,213,586 Magnachip Semiconductor Corp. (South Korea) (NON) 6,214 86,623 Marvell Technology Group, Ltd. 28,400 447,300 Micron Technology, Inc. (NON) 28,500 674,310 NVIDIA Corp. 22,700 406,557 Texas Instruments, Inc. 21,000 990,150 Software (4.7%) Electronic Arts, Inc. (NON) (S) 17,000 493,170 Microsoft Corp. 105,550 4,326,495 Oracle Corp. 84,330 3,449,940 Symantec Corp. 28,800 575,136 Synopsys, Inc. (NON) 10,800 414,828 TiVo, Inc. (NON) 37,700 498,771 Specialty retail (2.5%) Bed Bath & Beyond, Inc. (NON) (S) 8,900 612,320 Best Buy Co., Inc. 11,400 301,074 Gap, Inc. (The) 7,500 300,450 GNC Holdings, Inc. Class A 7,200 316,944 Home Depot, Inc. (The) 16,600 1,313,558 Lowe's Cos., Inc. 18,700 914,430 Office Depot, Inc. (NON) 79,200 327,096 Select Comfort Corp. (NON) 23,597 426,634 TJX Cos., Inc. (The) 10,200 618,630 Technology hardware, storage, and peripherals (4.9%) Apple, Inc. 10,669 5,726,479 EMC Corp. 52,000 1,425,320 Hewlett-Packard Co. 28,316 916,306 NetApp, Inc. 7,200 265,680 SanDisk Corp. 8,639 701,400 Western Digital Corp. 12,700 1,166,114 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 6,300 481,824 Michael Kors Holdings, Ltd. (NON) 5,100 475,677 NIKE, Inc. Class B 9,000 664,740 Tumi Holdings, Inc. (NON) 11,400 257,982 Tobacco (2.1%) Altria Group, Inc. 46,600 1,744,238 Lorillard, Inc. 6,800 367,744 Philip Morris International, Inc. 26,633 2,180,446 Trading companies and distributors (0.4%) Air Lease Corp. 8,025 299,252 United Rentals, Inc. (NON) (S) 4,700 446,218 Wireless telecommunication services (0.2%) Vodafone Group PLC ADR (United Kingdom) 10,336 380,468 Total common stocks (cost $140,653,470) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 3,770 $387,839 Total convertible preferred stocks (cost $377,000) INVESTMENT COMPANIES (0.2%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 10,200 $332,010 Total investment companies (cost $163,019) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) (F) (RES) 34 $79,611 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (2.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 5,295,770 $5,295,770 Total short-term investments (cost $5,295,770) TOTAL INVESTMENTS Total investments (cost $146,523,259) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $206,826,764. (b) The aggregate identified cost on a tax basis is $149,274,413, resulting in gross unrealized appreciation and depreciation of $64,201,686 and $1,922,804, respectively, or net unrealized appreciation of $62,278,882. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $227,843, or 0.1% of net assets. Affiliated company. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $410,102 $1,905,518 $2,315,620 $67 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,295,770, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,248,246. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $26,078,702 $— $148,232 Consumer staples 18,112,176 — — Energy 20,580,628 — — Financials 32,509,123 778,335 — Health care 28,812,783 — — Industrials 21,970,301 — — Information technology 42,794,299 — — Materials 7,062,680 — — Telecommunication services 3,570,711 — — Utilities 3,040,095 — — Total common stocks Convertible preferred stocks — 387,839 — Investment companies 332,010 — — Preferred stocks — 79,611 — Short-term investments — 5,295,770 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
